—Motion for writ of error coram nobis granted and order entered December 30, 1992 vacated. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal that would have resulted in reversal, i.e., whether defendant was present during the Sandoval conference. Upon our review of the trial court proceedings, we conclude that the issue may have merit. Therefore, the order of December 30, 1992 is vacated and this Court will consider the appeal de novo (see, People v Vasquez, 70 NY2d 1; People v LeFrois, 151 AD2d 1046). Defendant’s assigned counsel is directed to file and serve defendant’s brief with this Court on or before November 18, 1994; respondent is directed to file its brief on or before December 20, 1994, and the appeal is to be added to the calendar for the term of Court commencing January 9, 1995. Present—Green, J. P., Callahan, Davis and Boehm, JJ.